Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 1 of 17 PagelD #: 117

Table of Authorities

Case Law

28 U.S.C. § 1332(a)

McNutt v. Gen. Motors Acceptance Corp.,
298 U.S. 178, 189 (1936)

 

Healy v. Ratta,
292 U.S. 263, 270 (1934)

Tongkook Am., Inc. v. Shipton Sportswear Co.,
14 F.3d 781, 784 (2d Cir. 1994)

Parmelee v. Ackerman
252 F.2d 721 (6th Cir.1958)

Trail v. Green,
206 F.Supp. 896 (D.N.J.1962)

Ronzio v. Denver & R. G. W. R. Co.,
116 F.2d 604, 605 (10th Cir. 1941)

 

Arnold v. Troccoli,
344 F.2d 842 (2d Cir. 1965)
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 2 of 17 PagelD #: 118

Weston, Inc. v. Nova Consulting Group, Inc.,
75 F. Supp. 2d 914, 916 (N.D. III. 1999)

 

St. Paul Mercury Indem. Co. v. Red Cab Co.,
303 U.S. 283 (1938),

Deutsch v. Hewes Street Realty Corp.,
359 F.2d 96, 98 (2d Cir. 1966),

 

Snyder v. Harris,
394 U.S. 332, 339-40 (1969),

Chase Manhattan Bank, N.A v.
Am. Nat. Bank & Trust Co. of Chicago,
93 F.3d 1064 (2d Cir. 1996),

Tongkook Am., Inc. Shipton Sportswear Co.,
14 F.3d 781 (2d Cir. 1994),

 

Brown v. Bodak,
188 F.Supp. 532, 534 (S.D.N.Y.1960)

Armstead v. Merrick Bank,
08-CV-4291 CBA (LB), 2008 WL 4934041, at *2 (E.D.N.Y. Nov. 14, 2008)

Bell Atlantic Corp. v. Twombly,
550 U.S. 544 (2007)

 

Ashcroft v. Iqbal,
556 U.S. 662(2009)
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 3 of 17 PagelD #: 119

 

 

 

 

 

 

boc cccuueceuuuuececeeeceuueeeeeeseuuuueeseeeeuseueuueteeeeeuunnveeeeeeeeunvteeeteeeunes 7
Parmelee v. Ackerman,

252 F.2d 721 (6th Cir. 1958)

cece cc cuueueeccceeuccuuuecececeeuuucecececeeuuuuuensececeeuuueeceeeeeuuauereeueeeeseeness 7
Trail v. Green

206 F.Supp. 896 (D.N.J.1962)

bocce cuuuuueeceeceeuuuuueeceeeeeuuueneeeeeeuuuuunueeeeueeeauuuceeseeeeuunneeeeeetuensess 7
Wise v. Wachovia Secs., LLC,

450 F.3d 265, 267 (7th Cir. 2006)

en, ae ee ee 9
Fed R. Civ. P. 12(b)(5),

bee eeceeeeuueeeecuceuneeuunueecceeeeuuueceeeeeseceuuuneeeeeseenuceeeceeeeuaunneeeeeeeeans 9,10
Burda Media, Inc. v. Viertel

417 F.3d 292, 298-99 (2d Cir. 2005)

cue eececueuuueeeeeeeeeuueueeeeeueeuuueceeeceeuuuuuneeeceeuuueneceeeeeeununveeeteeeserns 9
Mende v. Milestone Tech., Inc.

269 F. Supp. 2d 246, 251 (S.D.N.Y.2003)

Levee cceceuuuuececceeeuueeecceseeeuuuveeceseeueuuuuueeeeeeecuueteeeeeueenuneeeeeeennns 10
Zapata v. City of New York

502 F.3d at 197 (2d Cir.2007)

cu ccueceececeeecececeusteceeeececceeeeeeeeuseeeeceeuseeeuuuuauuuuauuuuuueenuenuaeeeneess 10
Rule 26(a) (1)

voce cceuuuuceeeeeeeeunneeeeceeeuuueueeeeeeuuuuuuueeeceeeuuunueteeeeueunneueeeeeenaes 11

ill
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 4 of 17 PagelD #: 120

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK COMBINED OPPOSITION

X TO PLAINTIFFS’
PRATIK PATEL, individually and as a MOTION TO DISMISS

shareholder of PAN KING, Inc. d/b/a NY Chicken & DEFENDANTS’
Rice; LALIT PATEL, individually and as a partner of COUNTER-CLAIMS, AND

 

PAN KING, Inc. d/b/a NY Chicken & Rice PLAINTIFFS’ MOTION
AND
Plaintiffs SUPPORTING
MEMORANDUM OF LAW
-against- DOCKET #

2:21-cv-00759-JS-SIL
NODDY SINGH, ARJUN SINGH, individually and as

shareholders of PAN KING, Inc. d/b/a NY Chicken &
Rice

Defendants.
Xx

 

COMES NOW Defendant, NODDY SINGH And ARJUN SINGH, by and through
undersigned counsel, pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(2), 12(b)(5) and Local Rule
7.1, and respectfully moves to dismiss the Complaint for lack of subject matter jurisdiction,
and insufficient service of process, and in support thereof, states as follows:

Background
1. This action arises from an agreement by and between the shareholders of PAN KING,

Inc. d/b/a NY Chicken & Rice (hereinafter referred to as “PAN KING’).

2. As per agreement the shareholders of PAN KING, are NODDY SINGH, ARJUN SINGH,
and PRATIK PATEL.

3. As per agreement PRATIK PATEL is a shareholder of PAN KING, with a 25%
shareholder in the company and NODDY SINGH, ARJUN SINGH each have 37.5% share
in the company.

4. PRATIK PATEL and LALIT PATEL have brought a shareholder derivative action on
behalf of the corporation to collect among other things $50,000.00 that was given as part of

the agreement which made PRATIK PATEL a 25% shareholder in the company.
1
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 5 of 17 PagelD #: 121

5. PRATIK PATEL was never elected to the Board of Directors of the company.

6. PRATIK PATEL was managing day to day operations of the company until his voluntary
departure in February of 2019.

7. PRATIK PATEL AND LALIT PATEL have filed several causes of action against
defendants alleging at least $1,000,000.00 in damages.

8. PRATIK PATEL AND LALIT PATEL have filed several causes of action against
defendants alleging at least $1,000,000.00 in damages without any validation of profit or loss
sustained by the company.

9. PRATIK PATEL has failed to disclose what if any money he took while running the
day to day operations of the company until his voluntary departure in February of 2019.
10. PRATIK PATEL received notice of tax liability on behalf of PAN KING, Inc. dated
10/27/20 in the amount of $5,723.45 from New York State Department of Taxation and
Finance.

11. PRATIK PATEL received notice of tax liability on behalf of PAN KING because he

was the person on record for having filed the Certificate of Incorporation with the New York
State Department of State.

12. Plaintiffs do not have a good faith basis to allege $75,000.00 in damages let alone
$1,000,000.00 in damages for several causes of action.

13. Plaintiffs’ complaint does not include a single invoice, proforma, spreadsheet, bill, or
quotation to substantiate the $1,000,000.00 in damages claimed on several causes of action.
14. Plaintiff, PRATIK PATEL, failed to disclose his own tax returns from 2017 up until
February 2019 to show what if any income he had.

15. There is absolutely no factual support pleaded to support plaintiffs’ claim of

damages.

16. Plaintiffs have not even shown that they paid any part of the $5,723.45 from New
2
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 6 of 17 PagelD #: 122

York State Department of Taxation and Finance.

17. Plaintiffs without any proof make false claims that a K-1 form was filed on behalf of
PRATIK PATEL to the New York Department of Finance showing that PRATIK PATEL was
distributed profits of at least $50,000 in paragraph “13” of the complaint.

18. Not a word is said about plaintiff PRATIK PATEL’s failure to perform under the
agreement.

19. The allegations in the Complaint, coupled with the lack of any jurisdictional facts

to support the assertion of damages, confirm that the amount in controversy requirement
of 28 U.S.C. § 1332(a) is not met.

20. The complaint fails to set forth the citizenship of Noddy and Arjun Singh, as such, a
clear statement of diversity is lacking as per Fed. R. Civ. P. 8(a)(1).

21. The service of process on Arjun Singh was defective in that he no longer resides at 5
Mineola Avenue, Hicksville, New York 11801. An affidavit from Arjun Singh is attached
attesting to the fact that the service of process was defective. Annexed hereto as Exhibit 1

is the affidavit from Arjun Singh.

Memorandum of Law

I. PLAINTIFFS’ COMPLAINT SHOULD BE DISMISSED FOR LACK OF

SUBJECT MATTER JURISDICTION BECAUSE THE AMOUNT IN

CONTROVERSY DOES NOT EXCEED $75,000 AND DIVERISITY OF CITIZENSHIP
IS NOT ADEQUATELY PLEAD

Federal diversity subject matter jurisdiction exists where: 1) the matter in controversy
exceeds the sum or value of $75,000 exclusive of interest and costs; and 2) is between citizens
of different states. 28 U.S.C. § 1332(a). It is now settled that when there is an issue as to the

sufficiency of the jurisdictional amount, the burden of proving jurisdiction is on the party
3
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 7 of 17 PagelD #: 123

asserting it. McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936) (“If his

allegations of jurisdictional facts are challenged by his adversary in any appropriate

manner, he must support them by competent proof.”). Furthermore, statutes conferring

jurisdiction on federal courts are to be strictly construed, and doubts resolved against

federal jurisdiction. Healy v. Ratta, 292 U.S. 263, 270 (1934). The parties “are not free simply

to agree that the jurisdictional amount requirement has been satisfied, since parties cannot

by stipulation or any other mechanism confer subject matter jurisdiction on the federal

courts. ...” 14AA Wright & Miller § 3702, p. 320. Tongkook Am., Inc. v. Shipton Sportswear

Co., 14 F.3d 781, 784 (2d Cir. 1994) (citation and internal quotation omitted) (“A party

invoking the jurisdiction of the federal court has the burden of proving that it appears to a

reasonable probability that the claim is in excess of the statutory jurisdictional amount)” as

alleged by Plaintiff. For example, dismissal is proper when, under applicable law, the

damages claimed are not recoverable, Parmelee v. Ackerman, 252 F.2d 721 (6th Cir. 1958),

or when the damages claimed cannot as a matter of law exceed the jurisdictional minimum

amount in controversy, $75,000. See, e.g., Trail v. Green, 206 F.Supp. 896 (D.N.J.1962). The

test for determining the amount in controversy is the pecuniary result to either party which

the judgment would directly produce. Ronzio v. Denver & R. G. W. R. Co., 116 F.2d 604, 605

(10th Cir. 1941); Trail, 206 F.Supp. at 900.

Flagrant cases may arise in which, even though the complaint demands damages in excess

of the jurisdictional minimum, dismissal is proper because the district court can justifiably

conclude that the amount demanded was inflated solely in order to gain access to the federal

courts. See, e.g., Arnold v. Troccoli, 344 F.2d 842 (2d Cir. 1965) (affirming dismissal where

there was no showing of change of circumstances or developing injuries to explain the

inflation of the claim which alone gave color of federal jurisdiction).

There is clear evidence that the jurisdictional allegations of Patels’ complaint were
4
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 8 of 17 PagelD #: 124

made in bad faith in an attempt to feign jurisdiction. When the facts show a determinable
potential award is less than the requisite amount in controversy, dismissal is mandatory.
See Weston, Inc. v. Nova Consulting Group, Inc., 75 F. Supp. 2d 914, 916 (N.D. Ill. 1999)
(holding Case 2:13-cv-01097-DRH-ST Document 29 Filed 08/16/13 Page 5 of 15 PagelD #:
2076 that dismissal was appropriate because liability for breach of the contract was clearly
limited on the face of the contract to less than the requisite jurisdictional amount).

Case 2:13-cv-01097-DRH-ST Document 29 Filed 08/16/13 Page 3 of 15 PageID #: 2054

As the Supreme Court elucidated in St. Paul Mercury Indem. Co. v. Red Cab Co., 303

US. 283 (1938):

[I]f, from the face of the pleadings, it is apparent, to a legal certainty, that the

plaintiff cannot recover the amount claimed, or if, from the proofs, the court is

satisfied to a like certainty that the plaintiff never was entitled to recover that

amount, and that his claim was therefore colorable for the purpose of conferring
jurisdiction, the suit will be dismissed.

Id. at 288-89 (footnote omitted). With federal case loads increasing, it has become extremely
important that the district courts take measures to discover those suits which do not belong
in federal court and to dismiss them when the court is convinced to a legal certainty that the
plaintiff cannot recover an amount in excess of the minimum statutory jurisdictional
amount. See Deutsch v. Hewes Street Realty Corp., 359 F.2d 96, 98 (2d Cir. 1966). Section
1332(a) must be narrowly construed to keep the diversity caseload of the federal courts
under some modicum of control. See Snyder v. Harris, 394 U.S. 332, 339-40 (1969).

The amount in controversy must not be speculative. See Chase Manhattan Bank, N.A v.
Am. Nat. Bank & Trust Co. of Chicago, 93 F.3d 1064 (2d Cir. 1996) (holding that the party
invoking diversity jurisdiction bears the burden of proof that the claim meets jurisdictional

amount); Tongkook Am., Inc. Shipton Sportswear Co., 14 F.3d 781 (2d Cir. 1994) (reiterating
5
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 9 of 17 PagelD #: 125

that subject matter jurisdiction did not exist when a plaintiff could not recover the amount

required for diversity jurisdiction); Brown v. Bodak, 188 F.Supp. 532, 534 (S.D.N.Y.1960) (“If

plaintiffs could avoid the jurisdictional amount requirements merely by alleging damages

in excess of the jurisdictional amount, the purpose of [the increased jurisdictional amount]

would be largely negated.”).

District courts are not restricted from looking beyond the four corners of the complaint in

deciding whether a controversy involves recoverable sums in excess of the minimum

jurisdictional requirement. See Deutsch, 359 F.2d at 100. See e.g., Armstead v. Merrick Bank,
08-CV-4291 CBA (LB), 2008 WL 4934041, at *2 (E.D.N.Y. Nov. 14, 2008) (holding that the

plaintiff had not provided any basis on which it could satisfy the amount in controversy

requirement where “[i]n essence, plaintiff seeks the Court's intervention in negotiating a

payment plan between the parties.”).

By couching its claims in terms of profit, Plaintiffs seeks this Court’s equitable intervention

to exercise its limited jurisdiction, based solely on Plaintiffs’ unfounded assertion

defendants failed to share in the profits without showing an iota of proof to validate their

claim of profit. See Complaint. This the Court cannot, and should not, do so.

The Patels’ complaint could never produce an amount in excess of $75,000 as far as the

defendants are concerned being that it is devoid of merit and based upon exaggerations and

completely contrived damages, the fact of the matter is that the plaintiff PRATIK PATEL

left voluntarily because the business was not profitable.

The complaint claims damages in the amount of $50,000.00 but plaintiffs are categorizing

an investment as damages without any support or foundation. It stands to reason that the

$50,000.00 was an investment because PRATIK PATEL was to share in 25% of the profits,

as per the terms of the agreement. Any amount claimed in equity is not substantiated by

minimum pleading standards under Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)

6
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 10 of 17 PagelD #: 126

and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Therefore, the Court should disregard the
unsubstantiated allegations with respect to contrived damages, and dismiss the Complaint
because the Court cannot exercise jurisdiction over the subject matter when,
notwithstanding diversity of citizenship, the amount in controversy is less than $75,000.00.
For example, dismissal is proper when, under applicable law, the damages claimed are
not recoverable, Parmelee v. Ackerman, 252 F.2d 721 (6th Cir. 1958), or when the damages
claimed cannot as a matter of law exceed the jurisdictional minimum amount in
controversy, $75,000. See, e.g., Trail v. Green, 206 F.Supp. 896 (D.N.J.1962). The test for
determining the amount in controversy is the pecuniary result to either party which the
judgment would directly produce. Ronzio v. Denver & R. G. W. R. Co., 116 F.2d 604, 605
(10th Cir. 1941); Trail, 206 F.Supp. at 900.

There is clear evidence that the jurisdictional allegations of PRATIK PATEL’s complaint
were made in bad faith in an attempt to feign jurisdiction. When the facts show a
determinable potential award is less than the requisite amount in controversy, dismissal is
mandatory. See Weston, Inc. v. Nova Consulting Group, Inc., 75 F. Supp. 2d 914, 916 (N.D.
Ill. 1999) (holding Case 2:13-cv-01097-DRH-ST Document 29 Filed 08/16/13 Page 5 of 15
PageID #: 2076 that dismissal was appropriate because liability for breach of the contract
was clearly limited on the face of the contract to less than the requisite jurisdictional
amount). In the instant case, although PRATIK PATEL alleges diversity subject matter
jurisdiction, Plaintiff's claims clearly do not satisfy the amount in controversy requirement
for purposes of diversity jurisdiction. Liability for breach of the contract, by PRATIK
PATEL’s own admissions is clearly limited to less than the requisite jurisdictional amount.
Looking at the complaint in the light most favorable to the plaintiff a total of $55,723.45 in
damages has been alleged plus “profit” which is speculative and based upon information

and belief should be better termed as “loss.” Consequently, Plaintiff's alleged claims are
7
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 11 of 17 PagelD #: 127

not within this Court's subject matter jurisdiction, and the Complaint should be dismissed.
PRATIK PATEL, the party invoking the Court's jurisdiction, has the burden of proof on this
issue. See Chase, 93 F.3d at 1070. PATELS’ figures are apparently grasped out of thin air.
The party invoking federal jurisdiction must show by a “reasonable Probability” that the
amount-in-controversy requirement is satisfied. Tongkook, 14 F.3d at 784 (quoting Moore
v. Betit, 511 F.2d 1004, 1006 (2d Cir. 1975)). The plaintiffs have not done so here. Plaintiffs
have the audacity to claim that PARTIK PATEL met his obligations by tendering $50,000.00
but then annex an agreement which PARTIK PATEL clearly violated because he stopped
working for the company in February of 2019. Plaintiffs claim that they weren’t given any
profits from the company but know full well that PARTIK PATEL left because there were
no profits to be had. They completely make up figures and facts to state that defendants
continue to withhold profits without any validation or corroboration of what if any profits
they speak of. Plaintiffs claim they were denied access to the corporate books and accounts
when PARTIK PATEL was running the day to day operations, signing contracts, had access
to company accounts and was the one who was running the day to day operations. This
complaint does not belong in federal court it might meet the jurisdictional requirements of
a small claims court action.

Since PRATIK PATEL never tendered full performance under the Agreement with
Defendants he cannot recover $50,000 alluded to in Plaintiffs’ Breach of Contract Complaint
because he did not fully perform the conditions of the Agreement and did not complete the
work. Contract obligations may be absolute or conditional. When a party is accused of
failing to perform under a contract, it may respond that it has not breached the contract
because any performance it were to render was conditional, i.e., any duty has not yet arisen
because some event has not yet occurred or an obligation has been discharged because some

event has occurred.
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 12 of 17 PagelD #: 128

A plaintiff's subjective belief, alone, cannot be the controlling factor where there is a
“showing that, as a legal certainty, [the] plaintiff cannot recover the jurisdictional amount.”
Id. at 785 (quoting Am. Mut. Liab. Ins. Co. v. Campbell Lumber Mfg. Corp., 329 F.Supp.
1283, 1285 (N.D. Ga. 1971) (citing Jones v. Landry, 387 F.2d 102 (5th Cir. 1967))). Here,
subjective “good faith” alone does not control where it is apparent that, “to a legal
certainty,” Plaintiffs could not recover the requisite jurisdictional amount, and the case
should be dismissed for want of subject matter jurisdiction.

The complaint doesn’t clearly state the citizenship of the defendants and thus is defective
on it’s face. Wise v. Wachovia Secs., LLC, 450 F.3d 265, 267 (7th Cir. 2006) (noting that the
statement that the parties “are citizens of different states” does not satisfy 7th Cir. R. 28).
II. PLAINTIFFS’ COMPLAINT SHOULD BE DISMISSED FOR LACK OF

PERSONAL JURISDICTION OVER ARJUN SINGH FOR INSUFFICIENCY OF
SERVICE OF PROCESS

“[I]nsufficiency of service of process” is an appropriate ground for dismissal. Fed R.

Civ. P. 12(b)(5). “[W]hen a defendant moves to dismiss under Rule 12(b)(5), the plaintiff
bears the burden of proving adequate service.” Burda Media, Inc. v. Viertel, 417 F.3d 292,
298-99 (2d Cir. 2005). In this case, service was inadequate.

The named Defendant in this action is ARJUN SINGH, the Complaint was served at 5
Mineola Avenue, Hicksville, New York 11801.{| 2. Fed. R. Civ. P. provides for acceptable
methods of service of asummons and complaint in federal court. Rule 5(B) ii, allows service
at the person’s actual dwelling not former dwelling.

Rule 5(B) also allows service at the person’s office but plaintiffs instead decided to serve
Arjun Singh's brother at his old address. This method of service is defective and is not
proscribed by any federal or state rule, it appears plaintiffs simply decided to serve the

complaint as they saw fit in clear violation of ARJUN SINGH’s due process rights which are
9
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 13 of 17 PagelD #: 129

protected by the prescribed method of service contained in both Federal and State civil
procedure rules.

Plaintiff apparently made no effort to discover the proper address for service of process.

In deciding a motion to dismiss pursuant to Rule 12(b)(5), a Court must look to matters
“outside the complaint to determine whether it has jurisdiction.” Mende v. Milestone Tech.,
Inc., 269 F. Supp. 2d 246, 251 (S.D.N.Y. 2003).

The 12 (b) 5 defense was properly preserved in both the Original and Amended Complaint
in that it the second affirmative defense asserts that service of process was defective. Rule
4(m) requires the district court to extend the time for service if a plaintiff “shows good cause
for the failure” to effectuate timely service, and even absent good cause, the court may still
grant a discretionary extension of the time to serve. See Zapata v. City of New York, 502
F.3d at 197 but in this particular case plaintiff PRATIK PATEL knows the location of the
business where defendants could have been served as per Federal and State Rules of Civil
Procedure but instead of following the proscribed methods of service plaintiffs decided to
serve in a manner and method of their choosing, such flagrant violation of the rules should
not be condoned and the action should be dismissed. ARJUN SINGH is entitled to the full
benefit of the rules and regulations proscribing the method of service as codified in Federal
and State civil procedures and as can been clearly seen here those rules were not followed
and the just result for the failure to follow the proscribed rules, the benefits of which ARJUN
SINGH is entitled to, is a dismissal of the complaint because this result is valid, reasoned
and warranted.

Plaintiffs should not be given leave to reserve, they have not asked for it, and should have
known especially after review of defendants Answer that their service was defective and
chose to remain silent, waiting for defendants to move before correcting their mistake as

such leave should not be granted because ample time has gone by to request leave but they
10
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 14 of 17 PagelD #: 130

failed to do so until this motion was made. Plaintiffs efforts at service were far from
extensive instead the efforts were wanting, lacking and demonstrate a certain cavalier
disregard for both Federal and State rules of procedure. It is abundantly clear from the
affidavit of service that plaintiffs knew their method of service was defective and went
ahead with this action anyway because they felt they could get away with it.

III. PLAINTIFFS’ MOTION TO DISMISS COUNTER-CLAIMS SHOULD

BE DENIED AS PREMATURE

The counterclaims asserted by the defendants are valid and plaintiffs’ motion to dismiss
the counterclaims is premature. In Order to ascertain if the harm that defendants seek to
redress as per the first counterclaim was suffered individually or on behalf of the
corporation, it stands to reason that where the defendants were sued individually the
liability for payment of attorneys’ fees lies with the individual defendants not the
corporation alone. Plaintiffs again make bold declarations which are based on falsehoods
and fairytales much like their complaint proclaiming that the individual defendants didn’t
suffer any harm. Certainly it stands to reason that the harm for payment of the attorneys
fees is suffered by the individual defendants and not the corporation, especially if it turns
out that the corporation is no-longer financially viable. Without knowing who paid for the
attorneys fees or the financial viability of the corporation, the assertion by plaintiffs that the
individual defendants have suffered no harm, where the suit is brought against them in
their individual capacity, is pure fiction and defies common sense. Rule 26(a) (1) disclosures
have not been completed, we don’t even have responses to our 1st interrogatories or
document demands, as such plaintiffs motion to dismiss is premature and should be
dismissed or at the very least held in abeyance until discovery is completed.

Furthermore, this honorable Court is urged to disregard the distinction without substance

which is being propounded by the plaintiffs that the harm alleged in the counterclaims is
1]
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 15 of 17 PagelD #: 131

suffered by the corporation and not the individual defendants where the defendants in this
closely held corporation were the ones left holding the “bag” after plaintiff, PRATIK
PATEL’s calculated departure. Here once discovery is complete, the defendants it is
believed upon information and belief, will be able to show the harm suffered is separate and
distinct from any harm suffered by the corporation because the corporation is no-longer
financially viable. With respect to the second counter-claim this honorable Court is urged
to examine if PRATIK PATEL’s voluntary, intentional departure was a breach of fiduciary
duty by PRATIK PATEL which lead to direct and special injury to the defendants. If the
departure lead to a special injury it would allow a direct action to be sustained against the
plaintiffs given the facts of this case. In the context of a closely-held corporation, courts have
discretion to construe a derivative cause of action as a direct claim if doing so "will not (i)
unfairly expose the corporation or the defendants to a multiplicity of actions, (ii) materially
prejudice the interests of creditors of the corporation, or (iii) interfere with a fair distribution
of the recovery among all interested persons." Principles of Corporate Governance: Analysis
and Recommendations, § 7.01 (d) (Am. Law Inst. (1992)). See also Brown, 323 N.J. Super. at
39 ("adopt[ing] the approach of the ALI's § 7.01(d)." This Court is urged to look into whether
the counterclaims, in the light most favorable to the defendants, could have resulted in a
“special injury” being sustained by the defendants and such can only be determined once
discovery is complete. As such plaintiffs motion to dismiss defendants first and second
counter-claim should be denied.

WHEREFORE, Defendants NODDY SINGH, ARJUN SINGH respectfully moves the Court
for dismissal of Plaintiffs’ Complaint for lack of subject matter jurisdiction and insufficient
service of process; and to deny in it’s entirety plaintiffs’ motion(s) to dismiss defendants
counterclaims and motion to deny leave; and for any further relief the Court deems just and

proper under the circumstances.
12
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 16 of 17 PagelD #: 132

circumstances.

Dated: May 10, 2021

Respectfully submitted,

/s/ Bobby Walia

Bobby Walia
Waliabobbyesq@hotmail.com
136-40 39% Ave #304
Flushing, New York 11354
Ph.No.:718-353-4478

13
Case 2:21-cv-00759-JS-SIL Document 22 Filed 05/10/21 Page 17 of 17 PagelD #: 133

CERTIFICATE OF COMPLIANCE

I hereby certify that the foregoing motion was prepared on a computer.

Type: A proportionally spaced typeface was used as follows:

Name of typeface: Times New Roman

Point size: 14

Line Spacing: Double
Word Count: The total number of words in the motion, inclusive of point
headings and footnotes and exclusive of pages containing the table of
contents, table of authorities, proof of service, certificate of compliance, or

any authorized addendum containing statutes, rules, regulations, etc. is

3,883.

Dated: New York, New York
May 10, 2021

Sincerely,

WALIA & WALIA, PLLC
Attorneys for the Defendants
